OFFICE         OF THE       ATTORNEY           GENERAL        OF TEXAS
                                         AUSTIN




Honoreblo a. Burtt pottu
county Attorna~
soa Parlelo county
Slntoa, Tona

Dau' Slrr




            k    uo     la   moo
aa0 and qpote rr08 lp




                                                         wd8eloa            0r
                                                           an order or
                                                           ia-•     or
                                                        l ma     dll        fho
                                   oa   r u tu r o   dnlsla r a tlo a 8?”


                               your firat queatlon       vm advia*   th8t m
                              n the 1~ lthorlal~ the Cltr &ml*
                              oanaol   -a8   artor   the   qalri0a     voter8
                              raquirea aumBer hro giroa l88od to the
                      8a8 at aa elostloa haa 8ad oolduutod lbord-
in6   to   the   raqulranrnts        or the datutos.       In mtter8    or
this LFnd tb  poppa or th aitr cmd88i0n me iinft0a
and 18, thuOr0m,   oonfln~ mtriotly to the lth o r lt~
                                                     808-
rerrsa upon thlt Body by the Logl8l*tur*. All Bond8 Rust
be authoriaad by (I+6ta of Use people. T&a promulgtloa
Honorable C. Burtt Potter, ysaa #2



or tha result or a rair election regularly ha16 end oon-
duotaa la the final word, aod lt beoomea mndotory upon
the Coamlaalon to ontrrrths propar orders and to lasso
bonds to oarry out the purpose desfgueted by the ele'otora.
Orr v. Merre, 47 3. W. (&I) 440. (Slnae thia case, the
Lsglalature has authorized aohool dlatrlcta to hold elao-
tlona ror the pu-poaa 0r reroklng or cancelling unwld
school alatrlot bonds. Article l?786a,Revleed Civil Sta-
tutem or Texas.)
           Theretore, It ia our opinion thot the City Com-
mlaalcaoi Aranaaa Paaa can not daatroy or omocl any aawunt
or bouda voted by the quallried voter4 or the cltr.
           Aa per our conversation on your rsaant rlalt to
thla orrlos 8han we dlaousssd your oplnlon raqueat, wa blah
to aQrla0 further on this question - that there Is no pro-
Vlslon ln the lsw outbori2Ing the City Comalaaion to order
an claotlon ror tha purpose of atmtroylng or oanoalll~
unsold bonds authorized by the qunlilled electors of the
city.
           In 193Z the La&alaturs paaaad a law authorizing
the CommlaaIonara~ Cowt to order an slsotIon to detamlns
whether or not unsold road bonds authorized by a oounty or
dsflned dlatrlot shall bs revoked or osanoslled,but this Aot
la applioabla only to county mad bond8 or road dirtrIot
bonds rotsd pursuant to Beotloa ae 0r Article 3 0r ths Coa-
atltutlon. (Artiola 7848, Rarisod Cl~ll Statutes of Tsn8.)
           The Leglalatura ha6 also attthorimQ aohool dlstriots
to hold eleotlons ror the purposs of rewoklnggor oauosllltw
unsold aohool dlatriot bonds. Chapter 103, Aots or 1oSSt
Artlole 278,6a,Rorlaed Civil 8tatutss or Taxaa.
           Ws wrely cite the above artiolea to shw tb8f
there wsa no euthority to oanoel or roroke bonba Of sw tied
until In rbont ysara when fho Legislature  g@vs the authorftf
to hold eleotloPr for the purpose of oanoelling and rsro)cing
road bonds an6 aohool dlatriot Bonda, Rwarer, the,Led*-
leture has not seen rit to pass 18w8 authorizing oltl+s to
hold eleotloas for #a purpose of revoting or oanosllfng
unsold bonda.
.   .




        honorable C. Burtt Potter, page 83



                   In tha 044s or W%lllaa~sY. Clover, 259 9. W.,
        957, tha Waoo court or Clrll Appeals held as rollowsr
                       Thor. la, howarar, no Inhsrent right In
                 the people, whether of the Stats or or aouie
                 partloular aubdlrlalonthusof, to hold an
                 alootion ror any purposa. Suoh action must be
                 based on authority oonferred by law."
                                                     .
                       In the can0 or Orr v. Yaws,  aupra, the oourt
        said :

                         mMtsr the will or tha rotors shall have
                 been lrprssssd and ssoertslnsd as provided by
                 the law by an elcotlon, nothing remains, uatler
                 the tsrau or the statute, But to carry it into
                 8rr80t.   It Is miatu40atti  that toters or 4 ais-
                 triot   oaa only axerolse suoh powers a4 are oon-
              h;;;z by ststuts, altkr erprasaly of by iplpll-
                     . Al.1powus not expressly or by Implloa-
              tion oonicrrsdare sxoludsd. The power to resoled
              the formar rota ror ths bond lasus not being ax-
              PrsSSly glron by the ststuts, It may not bs, It
              la believed, reasonably lmpllad. 'The power to
             .rots on a bond lsaus ImplIes the power to tots
              against it, but not to rota to rescind it after
              it has boa rsqalarly suthorlssd. As well my
              It Be implied that power to .votofor or against
              a psrwa ror orfloo oonfers the power to rewIn4
              his eleotion mgulsrlv rds by a subrsquestvote
              0r totars. xi the k&slsturo     had Intendedto
              grant ttb4 right 0r dthdrarrrl of ths rots, It
              oould ass11.yhard boea sxgrosssd."
                   Fherororo, it 18 the oplnlon or this dspsrtmsa*
        that the City Coamisaion has no luthatity to oall an elss-
        tlon ror tha purposs or rovokiag or oanoallIng bonds.
                    In reply to your ssoona  quaatI6n we adrias that
        when tha fpiirfed   property tarpsring voters 0r l 0lty
        authorize$500,000 worth or bonds end the Coamisdon     on4
        laauea fSUO,OOO, the ramlnlng $lW,OOO may be issued at
        a future data. (~3 city or Hotdon      T. Eocmw, 11s s. *.
        (26) 1213.) It la our opinion that an ardor pasasd By the
Honorabl4 C. Burtt Potter,    pai34   ff4




pnmnt   Codesion    beiora the projaot la completed that
the raaalnlng 9150,000 would navar bo issued would not ba
binding on tutura admlnlrtrations. The bonds.hare bean
authorized and it is in the dlroretlon of the Commls8lon
whether or not ,lt is nsosssary   to issus 411 of the bonds
to carry out the ~rpo44     deaignsted by the voters.    If
they deolda at e leter data that the rcmolndcr or the money
1s necessary to carry out the purpore authorized in tha
bond election, then such order oould be revoked at a future
date clndthe remlnlng authorized bonds famed.         Howaver,
under the authority of Blaok v. Strenijh, 246 6. K. 79, if
the city Coxmleslon p4444a 4n order arter the eleotlon
order and notice had been lsmmd, but Frlor to the alaction,
that the Cosmlsslon muld only issue 9350,000 ot the f%OO,OOO
provided for in tlY&elaotlon notloe, then ~4 thlnk that Bald
order would be binding on the present nnd future adminlstra-
t1ona. In the Black oacm, sham a slmller order wei4passad
prior to the election, the oonrt hald thet the ordar was in
arrcot a contract  with the people end good ralth r4qUlr4d
that the oontraot  be kept.
           Trusting   that   this anmf4r4 your qusstlons, w4 am

                                       Very truly your4
                                  ATTOUNliYCENMAI. .OP TEXAS